DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  “all above fan” appears to be in error for “all above the fan”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “a third part is connected” appears to be in error for “a third part connected”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had 
Claims 4 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 4 recites the limitation “wherein each of the piping sections are only parallel to the 18Attorney Number: 202000HALEOICON top surface of each of the multiple pads”, and claim 10 recites the limitation “wherein each of the piping sections, located above each of the multiple pads, is only parallel to the top surface of each of the multiple pads”.  The disclosure does not illustrate these limitations.  Accordingly, since 16/819104 is a CON of 15/362466, claims 4 and 10 add new matter to the disclosure.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 7 recites the limitation “wherein each of the multiple pads are: located within multiple areas which are above the trough”.  It is unclear how a single pad may be located within multiple areas.  To expedite prosecution, prior art has been applied to the claim as best it could be understood as presented.  
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitations “a first part connected to a second part, and a third part is connected to the second part”.  It is recommended to separately recite “a second part” for additional clarity.  
Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 10 refer to each of a component being located with respect to each of another component.  Applicant should clarify that the each of the another component is a corresponding one of the another component.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilbert (US 2013/0233005).
Regarding claim 1, Gilbert shows a cooling device, comprising: multiple corners (see at least Figure 1: inherent to device as disclosed); a trough (see at least Figure 1, reservoir #8); piping (see at least Figure 1, water distribution system #4, which includes piping), wherein the piping includes piping sections (see at least upper portion of water distribution system #4, which includes piping sections at the top); multiple pads (see at least Figure 1, pads #2), wherein the multiple pads are below the piping sections (see at least Figure 1, pads #2 below water distribution system #4); and an axial fan (see at least Figure 1, fan #10), wherein: the axial fan has blades that are located below the multiple pads (see at least fan #10, which includes blades below pads #2), the axial fan has open space below the axial fan (see at least Figure 1, open space below fan #10 at ducting #24), and the trough traverses around the axial fan without any part of the trough being directly below the axial fan (see at least Figure 1, no part of reservoir #8 is directly below fan #10).
Regarding claim 2, Gilbert further shows wherein each of the multiple pads are perpendicular or parallel to other pads of the multiple pads (see at least Figure 1, pads #2 are parallel or perpendicular to each other in a rectangular device as depicted).
Regarding claim 3, Gilbert further shows wherein the blades of the axial fan are adjacent to the trough (see at least Figure 1, fan #10 has blades adjacent to reservoir #8).
Regarding claim 4, Gilbert further shows wherein each of the piping sections are only parallel to the 18Attorney Number: 202000HALEOICON top surface of each of the multiple pads (see at least Figure 1, the top portions of water distribution system #4 are parallel only to the top surface of pads #2).
Regarding claim 5, Gilbert further shows wherein the axial fan and its blades are level with a bottom surface of the trough (see at least Figure 1, at least a portion of fan #10 and its blades are level with a bottom surface of reservoir #8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 5,857,350) in view of Gilbert (US 2013/0233005).
Regarding claim 6, Johnson et al. discloses a cooling device, comprising: a fan (see at least blower #19); a trough (see at least sump #1), wherein the trough traverses around the fan and is located below the fan (see at least sump #1 surrounds the fan and is located below the fan); multiple connectors (see at least corner covers #12), wherein each of the multiple 
Johnson et al. is silent regarding wherein the fan has open space directly below blades of the fan, and wherein the blades of the fan are level with a bottom surface the trough.
However, it is noted that there are only a finite number of configurations for providing a fan in a cooling device.  In this regard, it is noted that Gilbert teaches a cooling device wherein the fan has open space directly below blades of the fan (see at least Figure 1, open space below fan #10 at ducting #24), and wherein the blades of the fan are level with a bottom surface the trough (see at least Figure 1, at least a portion of fan #10 and its blades are level with a bottom surface of reservoir #8).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the device of Johnson et al. with herein the fan has open space directly below blades of the fan, and wherein the blades of the fan are level with a bottom surface the trough, since such is a suitable and known provision for providing a fan in a cooling device (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such provision would provide the predicable benefit of preventing the water within the trough from being entrained.  
Regarding claim 7, Johnson et al. further discloses further comprising: multiple pads (see at least pads #16), wherein each of the multiple pads are: located within multiple areas which are above the trough (see at least pads #16, which are situated in multiple areas above sump #1), located between two of the multiple connectors (see at least each pad #16 located between two corner covers #12), and located entirely below the piping (see at least each pad #16 located entirely below pipes #17).
Regarding claim 8, Johnson et al. further discloses further comprising: multiple corners (see at least Figure 1, vertical supports #2; column 3, lines 6-8), wherein each of the multiple corners includes a first part connected to a second part, and a third part connected to the second part (see at least Annotated Figure 1, below: flags #1, #2, and #3),
Regarding claim 9, Johnson et al. further discloses further comprising: pad covers (see at least honeycomb structures #14), wherein each of the pad covers is: in front of each of the multiple pads, and without the pad covers touching a bottom of the trough (see at least each honeycomb structure #14 is in front of a corresponding pad #16 and does not touch the bottom of sump #1).
Regarding claim 10, Johnson et al. further discloses wherein each of the piping sections, located above each of the multiple pads, is only parallel to the top surface of each of the multiple pads (see at least Figure 1, the piping sections of piping #17 are only parallel to the top surface of the corresponding pad #16).
    PNG
    media_image1.png
    556
    427
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763